Citation Nr: 9915838	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-49 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease with partial gastrectomy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from April 1948 to November 1965.

This appeal arose from a November 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified at a personal 
hearing at the RO in July 1996; that same month, the hearing 
officer issued a decision which confirmed and continued the 
denial of the requested benefit.  In March 1999, the veteran 
testified before the undersigned Member of the Board of 
Veterans' Appeals (Board) at a personal hearing held in San 
Juan, Puerto Rico.  


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran was last 
examined by VA in November 1997.  This examination noted that 
there had been no weight loss in the past year.  The 
abdominal examination was limited to a description of the 
scar resulting from the 1969 Billroth I and vagotomy surgery.  
No gastroenterological examination was performed.  Therefore, 
it is unclear from this record whether the veteran suffers 
from severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea or 
hypoglycemic symptoms, as would be required to justify the 
assignment of a 60 percent disability evaluation.  A more 
detailed examination is deemed to be in order, particularly 
in light of the veteran's March 1999 hearing testimony in 
which he asserted that he does experience circulatory 
disturbance after meals, hypoglycemic symptoms, diarrhea and 
sweating.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of any physicians 
and/or medical facilities where he has 
been provided recent medical treatment 
for his ulcer disease.  If any treatment 
is reported, the RO should secure copies 
of records from the physicians and/or 
medical facilities indicated by the 
veteran. All records obtained should be 
associated with the claims folder.  All 
attempts to obtain records, which are 
ultimately not obtained, should be 
documented.    

2.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
examination, specifically to determine 
the current nature and degree of severity 
of the service-connected duodenal ulcer 
disease with partial gastrectomy.  
Specifically, the examiner should comment 
on whether the veteran suffers from 
severe postgastrectomy syndrome, 
associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia.  
All appropriate x-rays and special 
studies deemed necessary by the physician 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment 
resulting from the veteran's disability 
in connection with the criteria set forth 
by the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Codes 7304 and 7308.  
To this end, the examiner should address 
the degree of impairment, which 
specifically correspond to the criteria 
listed in the Rating Schedule 
attributable to this disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  The report 
of the examination, including the reports 
of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)

4.  After completion of the above, the RO 
should readjudicate the claim for 
increased rating for duodenal ulcer 
disease with partial gastrectomy with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
ensure that the rating decision 
accurately states the correct diagnostic 
code(s) for the veteran's disability with 
specific consideration given to the 
extent of his impairment.  With respect 
to this disability, the RO should avoid 
any violations to the anti-pyramiding 
provisions, see 38 C.F.R. § 4.14, but 
must nevertheless consider potential 
application of separate ratings, if 
applicable.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

5.  The RO should also consider whether 
the veteran's case should be submitted to 
the Undersecretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(1998).  

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The veteran is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


